 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    THOMAS JOHN HEILMAN,                              No. 2:11-cv-0042-JAM-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    C. CHERNISS, et al.,
15                       Defendants.
16

17          Thomas Heilman (“plaintiff”) has filed a motion to compel (ECF No. 246) which was set

18   for hearing on October 17, 2018 (ECF No. 260). On October 10, 2018, plaintiff filed a notice and

19   stipulation wherein he states that he no longer believes that the aforementioned hearing is

20   necessary. ECF No. 261. He states that the parties have narrowed their discovery disputes. Id. at

21   1. In lieu of the current hearing, plaintiff proposes a hearing on October 31, 2018 with joint

22   statements to be filed on October 17, 2018. Id. The court’s schedule does not permit a hearing

23   on the thirty-first, however. Consequently, the court will set the new hearing date for November

24   7, 2018 and directs that the parties’ joint statement should be filed not less than one week prior to

25   the hearing date.

26          In addition, the parties have stipulated to a revised schedule for expert discovery. Id. at 1-

27   2. They propose that: (1) disclosure of expert witnesses occur by November 28, 2018; (2)

28   disclosure of initial expert reports occur by December 20, 2018; (3) disclosure of rebuttal expert
                                                        1
 1   witnesses and rebuttal expert reports occur by February 8, 2019; and (4) the close of expert
 2   discovery occur by March 15, 2019. Id. at 2. This schedule will be approved.
 3            Accordingly, it is ORDERED that:
 4            1. The hearing on plaintiff’s motion to compel (ECF No. 246) set for October 17, 2018 is
 5   VACATED;
 6            2. Hearing on the motion is RESET for November 7, 2018 at 10:00 a.m. in Courtroom
 7   No. 8;
 8            3. The parties’ joint statement with respect to the motion to compel shall be due one week
 9   prior to the new hearing date; and
10            4. The schedule for expert discovery is amended as follows:
11                          a. Disclosure of expert witnesses shall occur by November 28, 2018;
12                          b. Disclosure of initial expert reports shall occur by December 20,
                               2018;
13

14                          c. Disclosure of rebuttal expert witnesses and rebuttal expert reports
                               shall occur by February 8, 2019; and
15
                            d. The close of expert discovery is set for March 15, 2019.
16
     DATED: October 11, 2018.
17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
